Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered September 15,1993, convicting defendant, after a nonjury trial, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There was ample evidence that defendant, while actually present at the crime scene, was " 'ready, willing or able to aid * * * in the forcible stealing’ ” (People v Wright, 189 AD2d 612, 613, lv denied 81 NY2d 1022). Although defendant did not actually enter the store, he forcibly detained a security guard immediately outside the store until defendant’s accomplice *283emerged with the stolen money. By detaining the guard in this manner, defendant prevented him from thwarting the robbery. We likewise reject defendant’s contention that the verdict was against the weight of the evidence. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Andrias, JJ.